DETAILED ACTION
	The Information Disclosure Statement filed on July 27, 2018 has been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the flexible material utilized on the steering mechanism has “a flexibility that is sufficiently stiff to meet hunting requirements of AAR specification M-976 and chapter 11 of the AAR Manual of Standards and Recommended Practices”. Claim 7 is deemed vague and indefinite as it relies on an industry standard. As industry standards are subject to change or removal it is unclear as to what level or version of standard the flexible material will follow. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (US 4,458,604).
Cope discloses a railcar steering mechanism comprised of a pair of steering arms, as shown in figure 4. Utilizing the orientation of figure 4; the first pair of steering arms extend vertically upward from a vertex at the center of the horizontal crossbeam. A joining component 6 extends downward from the crossbeam near the vertex of the steering assembly. The arms extend up at a 90 degree angle from the vertex and the crossbeam. The second steering arm is oriented as a mirror image to the first steering arm. The second arm is comprised of a pair of arms that extend vertically downward from a vertex and a horizontal crossbeam. A second joining component 6 extends upward from the crossbeam towards the first joining component. Figure 6 depicts an enlarged view of the first and second joining elements with a flexible insert mounted in the respective recesses of the joining components. Figures 11 and 12 depict an embodiment with the joining components utilizing a threaded bolt and nut to mate and join the steering arms. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope (US 4,458,604).
Cope discloses the steering arm assembly as described above. However, Cope does not specifically show the space between the joining components to be between about 1/8 inch and 3/8 inches. It would have been an obvious design choice to one of ordinary skill in the art to have put a spacing between 1/8 inch and 3/8 inch between with the expected result of providing a space to promote a freedom of rotation and movement without damaging the steering arms or the joining components. 
Allowable Subject Matter
Claims 12-19 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xing et al (US 8,336,464), Wike (US 7,096,795), Weber (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 10, 2021